DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 3, 2022.
Status
This Office Action is in response to Applicants' Communication filed on January 3, 2022 in which Claims 1-12 are cancelled.  Claims 13-20 are pending in the instant application, which will be examined on the merits herein.

Claim Objections
Claim 19 is objected to because of the following informalities:  It appears that “fluorinate compound” as recited in Claim 19 was intended to be - - fluorinated compound - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Song et al (CN 109971014 A).
	Applicants claim a method for manufacturing modified cellulose nanofibers, comprising: providing cellulose; oxidizing the cellulose by TEMPO-oxidation reaction; dispersing the oxidized cellulose in a solvent to form a solvent mixture, wherein the solvent is water or organic solvent; and adding amine compounds with long alkyl chains to the solvent mixture and mixing the amine compounds and the oxidized cellulose homogeneously to achieve amidation reaction with a binding ratio of 20 to 90% carboxyl groups in the modified cellulose nanofiber.
	The Song et al CN publication discloses nanocellulose composite material comprises nanocellulose as raw material, oxidizing nanocellulose with TEMPO /NaCIO/NaBr oxidation system, the oxidized nanocellulose was amidated with hexadecylamine as a monomer and natural vegetable oil was added to prep. A film by a casting method (see abstract).  See Example 1 of the Song et al CN publication wherein preparation of the nanocellulose composites (see subheading “2.Preparation of nanocellulose composites on page 6) is perform using distilled water as the solvent.  After the reaction between CNFs-COOH and hexadecylamine is performed (in step 2), the last paragraph on page 6 of the Song et al CN publication discloses that “all the hexdecylamine-CNFs prepared in the step (2) were formulated into 10% by mass
aqueous hexadecylamine-CNFs” (see the 1st sentence of the last paragraph on page 6 of the Song et al CN publication), which suggests that the remaining moieties attached to the CNF are COOH groups, which would be about 90% CNFs-COOH, which fall within or anticipates the binding ratio of 20 to 90% carboxyl groups in the modified cellulose nanofiber recited in current Claim 1. Example 2 of the Song et al CN publication follows the same pattern as recited for Example 1 of the Song et al CN publication wherein step 3 of Example 2 discloses that “all the hexadecylamine-CNFs prepared in the step (2) were formulated into 18% by mass aqueous hexadecylamine-CNFs, which suggests that the remaining moieties attached to the CNF are COOH groups, which would be about 82% CNFs-COOH, which fall within or anticipates the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (CN 109971014 A, provided with the attached PTO-892) as applied to Claims 13, 15 and 17-19 above, and further in view of Harada et al (US Patent No. 2013/0345341 A1).
Applicants claim the method for manufacturing modified cellulose nanofiber according to Claim 13, further comprising recovering the modified cellulose nanofiber by filtration or centrifugation.
The information disclosed in the Song et al CN publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed method differs from the information disclosed in the Song et al CN publication by claiming recovering the modified cellulose nanofiber by filtration or centrifugation.
	However, the Harada et al patent discloses examples for the recovery of modified cellulose nanofibers by separating solids present in an aqueous medium that include filtration (see paragraph no. [0068]).
	The nano-fibrilization of oxidized cellulose as recited in current Claim 16 and the measurement of the molality of carboxyl groups as recited in current Claim 20 are procedures that can be perform easily by technicians practicing the art and do not appear to indicate unexpected results.  These tasks appear to rise or fall with the claimed method for manufacturing modified cellulose nanofibers.  
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Song et al CN publication with the teaching of the Harada et al US Patent to reject the instant claims since both references disclose process steps for obtaining modified cellulose nanofibers.


Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623